  4:18-cv-03140-BCB-MDN Doc # 68 Filed: 07/23/20 Page 1 of 1 - Page ID # 338




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

TAREQ A. KHEDIR AL-TIAE, M.D.;

                        Plaintiff,                                       4:18CV3140

        vs.                                                                ORDER

THE PHYSICIAN NETWORK, (TPN); and
CATHOLIC HEALTH INITIATIVES, (CHI);

                        Defendants.

       This matter is before the Court on Defendants’ Motion to Strike the Unauthorized “Amicus
Curiae Brief” Filed by Plaintiff’s Father (Filing No. 66). The Court will grant the motion.
       Plaintiff initiated this lawsuit as a pro se litigant in state court on August 17, 2018. (Filing
No. 1-2). Thereafter, Plaintiff obtained legal representation on June 17, 2019, (Filing No. 26), but
on April 3, 2020, the Court granted Plaintiff’s counsel leave to withdraw from that representation.
(Filing No. 63). Plaintiff’s counsel filed a certificate of service of the Court’s order on Plaintiff
on the same date. (Filing No. 64). Plaintiff is again proceeding pro se.
       On June 25, 2020, Plaintiff’s father, Khedir D. Khedir Al-tiae, filed a 14-page document
captioned “Amicus Curiae Brief.” In general, the document contains Plaintiff’s father’s unsworn
statements and opinions regarding his son’s case. Plaintiff’s father is not an attorney and the
document contains no information appropriate for the Court to consider. Under the circumstances,
the Court agrees with Defendants that the unauthorized “Amicus Curiae Brief” should be stricken.
Accordingly,

       IT IS ORDERED: Defendants’ Motion to Strike the Unauthorized “Amicus Curiae Brief”
Filed by Plaintiff’s Father (Filing No. 66) is granted. The Clerk of Court shall strike the
unauthorized brief at Filing No. 65.

       Dated this 23rd day of July, 2020.


                                                       BY THE COURT:


                                                       s/ Michael D. Nelson
                                                       United States Magistrate Judge
